Pfeifer, J.,
concurring. I concur in the court’s decision to affirm Tibbetts’s convictions. I also concur in the court’s decision to affirm the death sentence with respect to the R.C. 2929.04(A)(5) death specification because Tibbetts was the principal offender in a course of conduct involving the purposeful killing of two or more persons.
In mitigation, Tibbetts presented evidence of a psychotic episode, dissociative behavior, multiple substance abuse, and depression. None of this evidence rises to the level of a “severe mental illness.” See State v. Seott (2001), 92 Ohio St.3d 1, 10-12, 748 N.E.2d 11, 19-20 (Pfeifer, J., dissenting). Accordingly, at this time, neither the sentence of death nor the execution of Tibbetts is prohibited by Section 9, Article I of the Ohio Constitution. Id.
APPENDIX
Proposition of Law No. I: The defendant-appellant was prejudiced by a lack of funds to adequately defend himself in this litigation. As a result, Tibbetts was deprived of his rights under the Fifth, Sixth, Eighth, and Fourteenth Amendments to the United States Constitution.
Proposition of Law No. II: The judgment of conviction on the aggravated murder counts is unsupported by legally sufficient evidence and is contrary to the manifest weight of the evidence, and as a result, appellant’s rights under the Fifth, Sixth, Eighth, and Fourteenth Amendments to the United States Constitution were violated.
Proposition of Law No. Ill: The trial court failed to provide appellant Tibbetts with an independent expert pathologist to assist appellant in both the innocence/guilt and mitigation phases of his capital trial.
Proposition of Law No. IV: The trial court’s failure to appoint an independent neuropharmacologist deprived appellant Tibbetts of his statutory rights as well as *176his rights under the Fifth, Sixth, Eighth, and Fourteenth Amendments to the United States Constitution.
Proposition of Law No. V: Appellant was denied reasonable bond in violation of his rights under the Fifth, Sixth, Eighth, Ninth, and Fourteenth Amendments to the United States Constitution, as well as Article I, Section 9, of the Ohio Constitution.
Proposition of Law No. VI: The admission of gruesome and otherwise prejudicial photographs which were cumulative of each other as well as other evidence violated appellant Tibbetts’ rights under the Fifth, Sixth, Eighth, and Fourteenth Amendments to the United States Constitution.
Proposition of Law No. VII: Requiring that mitigating factors be proven by a preponderance of the evidence violates the Eighth, Ninth, and Fourteenth Amendments to the United States Constitution.
Proposition of Law No. VIII: The trial court’s application of Ohio’s statutory definition of reasonable doubt in the mitigation phase of appellant’s capital trial deprived him of his rights under the Fifth, Sixth, Eighth, and Fourteenth Amendments to the United States Constitution.
Proposition of Law No. IX: Ohio’s death penalty law is unconstitutional. The Fifth, Sixth, Eighth, and Fourteenth Amendments to the United States Constitution and §§ 2, 9, 10, and 16, Article I of the Ohio Constitution establish the requirements for a valid death penalty scheme. Ohio Rev.Code §§ 2903.01, 2929.02, 2929.021, 2929.022, 2929.023, 2929.03, 2929.04 and 2929.05 do not meet the prescribed constitutional requirements and are unconstitutional on their face and as applied to Raymond Tibbetts.
Proposition of Law No. X: A defendant is denied effective assistance of counsel as guaranteed by the Fifth, Sixth, and Fourteenth Amendments of the United States Constitution and Sections 10 and 16, Article I, of the Ohio Constitution, when defense counsel fails to raise the issue of defendant’s competency and enter a plea of not guilty by reason of insanity, when defendant has no recollection of the alleged crime, is arrested in a psychiatric unit of a hospital, has a history of mental illness, and a plea of not guilty by reason of insanity offered the most reasonable defense to the charges, and when defense counsel further failed to raise proper objections at trial.
Proposition of Law No. XI: A defendant is prejudiced when the trial court admits improper hearsay evidence, depriving the defendant of a fair trial as guaranteed by the federal and state constitutions, when the improper evidence goes to a necessary element of the prosecution’s case, and were hearsay statements allegedly made by the deceased victim.
Michael K Allen, Hamilton County Prosecuting Attorney, and Philip R. Cummings, Assistant Prosecuting Attorney, for appellee.
Faulkner & Tepe, LLP, and A. Norman Aubin; and Bryan R. Perkins, for appellant.
Proposition of Law No. XII: A defendant suffers prejudice when the trial court admits an inculpatory duplicate of an altered videotape which is never properly authenticated and to which there was no evidence presented regarding the process involved in the alteration of the videotape, and such evidence is introduced to prove the content of the videotape.
Proposition of Law No. XIII: A defendant is denied his right to a fair trial when the trial court allows the state to introduce evidence of “other acts” claimed to have been committed by defendant.
Proposition of Law No. XIV: A criminal defendant is prejudiced when his motion to suppress evidence is overruled despite the state’s failure to demonstrate that the arrest of defendant was lawful and based upon probable cause.
Proposition of Law No. XV: Unless the state demonstrates that a criminal defendant knowingly and voluntarily waived his rights and that the totality of the circumstances indicated] that statements were made voluntarily, the defendant’s motion to suppress must be granted.